Exhibit 10.1

Plan Document

of the

CONSOL Energy Inc.

Supplemental Retirement Plan

Effective January 1, 2007

(As Amended and Restated September 8, 2009)



--------------------------------------------------------------------------------

CONSOL Energy Inc.

Supplemental Retirement Plan

Article I. – General Provisions

1.1 Establishment and Purpose

Effective January 1, 2007, CONSOL Energy Inc. established the CONSOL Energy Inc.
Supplemental Retirement Plan (the “Plan”) on the terms and conditions
hereinafter set forth. The Plan is designed primarily for the purpose of
providing benefits for a select group of management and highly compensated
employees of the Company and its Subsidiaries and is intended to qualify as a
“top hat” plan under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”). The Plan is
intended to comply with the provisions of Section 409A of the Internal Revenue
Code.

This Plan document reflects all amendments made through September 8, 2009.

1.2 Definitions

“Actuarial Equivalent” means the actuarial present value of a specified benefit
as determined on an applicable date using the mortality, interest rate and other
assumptions as defined in the Qualified Plan.

“Annual Compensation” means annual base salary plus amounts received under the
Company’s Short Term Incentive Compensation Plan, the CNX Gas Corporation
Short-Term Incentive Compensation Plan or any executive Short Term Incentive
Plan (as and if applicable). All other forms of remuneration are excluded,
including but not limited to all long-term incentive compensation, bonuses,
fringe benefits and stock-based awards.

“Beneficiary” means the person or persons designated by a Participant as his
beneficiary hereunder in accordance with the provisions of Article V.

“Board” means the Board of Directors of the Company.

“Cause” means (i) a charge, indictment or conviction of, or a plea of guilty or
nolo contendere to, a misdemeanor involving moral turpitude or a felony, whether
or not in connection with the performance by a Participant of his or her duties
or obligations to the Company or any Subsidiary; (ii) theft relating to the
business of the Company or any Subsidiary or dishonesty with respect to a
material aspect of the business of the Company or any Subsidiary; (iii) gross
negligence or willful misconduct in the performance of the Participant’s duties
or obligations to the Company or any Subsidiary, or engaging in illegal activity
in connection therewith, including, without limitation, a Participant’s
engagement in any act or course of conduct that would result in the termination
or revocation of, or jeopardize the renewal of, any licenses, permits, consents,
authorization, approvals or material agreements necessary for the Company or any
Subsidiary to conduct its business or that would have an adverse effect on the
Company or any Subsidiary; (iv) violation of any provision of any
nonsolicitation, noncompetition or nondisclosure contained in any agreement
entered into by and between a Participant and the Company and/or any Subsidiary;
or (v) “cause” as defined in the Participant’s employment and/or change of
control agreement, if any, with the Company or any Subsidiary. The determination
as to whether or not Cause exists will be made by the Retirement Board and the
CEO of the Company (“CEO”) in accordance with its discretionary powers under
Section 1.3; provided, however, that the Board shall make the determination as
to whether or not Cause exists with respect to the CEO. The Retirement Board and
the CEO shall periodically report to the Board as to its determinations, if any,
with respect to determinations of Cause.

 

1



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:

(i) the acquisition after the date hereof by any individual, entity or group
(within the meaning of section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 35% of
the combined voting power of the then outstanding voting stock of the Company;
provided, however, that for purposes of this subsection (i), the following
acquisitions will not constitute a Change in Control: (A) any issuance of voting
stock of the Company directly from the Company that is approved by the Incumbent
Board (as defined in subsection (ii), below), (B) any acquisition by the Company
of voting stock of the Company, (C) any acquisition of voting stock of the
Company by any employee benefit plan (or related trust) sponsored or maintained
by the Company or any Subsidiary, (D) any acquisition of voting stock of the
Company by an underwriter holding securities of the Company in connection with a
public offering thereof, or (E) any acquisition of voting stock of the Company
by any Person pursuant to a Business Combination that complies with clauses (A),
(B) and (C) of subsection (iii), below; or

(ii) individuals who constitute the Board as of the Effective Date (the
“Incumbent Board,” as modified by this subsection (ii)), cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a Director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the Directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) will be deemed to have then been a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) consummation of a reorganization, merger or consolidation of the Company
or a direct or indirect wholly owned subsidiary thereof, a sale or other
disposition (whether by sale, taxable or nontaxable exchange, formation of a
joint venture or otherwise) of all or substantially all of the assets of the
Company, or other transaction involving the Company (each, a “Business
Combination”), unless, in each case, immediately following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners of voting stock of the Company immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding shares of voting stock
of the entity resulting from such Business Combination or any direct or indirect
parent corporation thereof (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person other than the Company beneficially owns 25% or more of the combined
voting power of the then outstanding shares of voting stock of the entity
resulting from such Business Combination or any direct or indirect parent
corporation thereof (disregarding all “acquisitions” described in clauses (A) -
(C) of subsection (i)), and (C) at least a majority of the members of the Board
of Directors of the entity resulting from such Business Combination or any
direct or indirect parent corporation thereof were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or (iv) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, except pursuant to a Business Combination that complies with clauses
(A), (B) and (C) of subsection (iii).

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing or any provision of this Agreement to the
contrary, it is intended that the forgoing definition of Change in Control
qualify as a change in the ownership or effective control of a corporation, or a
change in the ownership of a substantial portion of the assets of a corporation,
within the meaning of Treas. Reg. § 1.409A-3(i)(5), and this Agreement shall be
interpreted and construed to effectuate such intent.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
code or law.

“Committee” means the Compensation Committee of the Board, or such other
committee designated by the Board to discharge the duties of the Committee
hereunder.

“Company” means CONSOL Energy Inc. or any successor thereto.

“Disability” means a Participant: (1) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to last for a continuous
period of not less than 12 months; or (2) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan of the Company or its Subsidiaries.

“Final Average Compensation” means, subject to Section 1.4(c), the average of a
Participant’s five highest consecutive Annual Compensation amounts while
employed by the Company and its Subsidiaries.

“Normal Retirement Date” means the date such Participant attains age sixty five
(65).

“Participant” means any employee who has satisfied the eligibility requirements
set forth in Section 1.4 of the Plan.

“Person” means any individual, corporation, joint venture, association, joint
stock company, trust, unincorporated organization or government or any agency or
political subdivision thereof.

“Plan Year” means the twelve-month period beginning each January 1 and ending on
the following December 31.

“Qualified Plan” means CONSOL Energy Inc. Employee Retirement Plan, as amended,
the CNX Gas Corporation Employee Retirement Plan and/or such other plan(s) as
designated by the Retirement Board.

“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.

“Separation From Service” shall mean a Participant’s death, retirement or other
termination of employment with the Company and all of its controlled group
members within the meaning of Section 409A of the Code. For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least 80 percent” in each place it appears. Whether
a Participant has a Separation from Service will be determined based on all of
the facts and circumstances and in accordance with the guidance issued under
Section 409A.

 

3



--------------------------------------------------------------------------------

“Service Fraction” means the fraction determined hereunder with a numerator that
is the Participant’s number of full Years of Service and with a denominator of
20. The Service Fraction can never exceed one (1).

“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company and its
Subsidiaries, as defined in the regulations issued under Code Section 409A, as
determined in accordance with the procedures established by the Company.

“Subsidiary” means, unless specifically excluded by the Committee, any entity in
which the Company owns or otherwise controls, directly or indirectly, stock or
other ownership interests having the voting power to elect a majority of the
board of directors, or other governing group having functions similar to a board
of directors, as determined by the Committee. For purposes of this Plan, CNX Gas
Corporation or any of its subsidiaries shall be considered to be a “Subsidiary”
as follows: (i) if a Participant is employed by the Company or CNX Gas
Corporation on or after September 8, 2009, CNX Gas Corporation shall be a
“Subsidiary” with respect to such Participant for all purposes under this Plan,
such that, for example, the Participant’s Annual Compensation and Years of
Service will include service with CNX Gas Corporation both before and after said
September 8, 2009 date; and (ii) if a Participant was not employed by the
Company or CNX Gas Corporation on or after September 8, 2009, CNX Gas
Corporation shall not be a “Subsidiary” with respect to such Participant for all
purposes under this Plan, such that, for example, the Participant’s Annual
Compensation and Years of Service will exclude all service with CNX Gas
Corporation. An entity shall be considered to be a “Subsidiary” only for the
period of time in which the ownership test and the Committee approval set forth
above have been met.

“Year of Service” means, subject to Section 1.4(c), each full twelve-month
period of active, full-time employment with the Company following the
Participant’s most recent hire date, as determined pursuant to the Company’s
regular personnel records and policies. The Committee may, but is not required
to, recognize employment with prior employers for purposes of this Plan. Any
such recognition shall be in writing and shall state the purposes for which
service will be recognized under this Plan. In addition, the Plan will
(i) recognize service for periods of prior employment with the Company;
(ii) recognize periods of service with CNX Gas Corporation in accordance with
the rules set forth in the definition of Subsidiary for CNX Gas Corporation; and
(iii) recognize periods of employment with any other Subsidiary, but only for
periods of time while that entity meets the definition of Subsidiary (e.g. is
owned by the Company).

1.3 Administration.

(a) The Retirement Board as defined in Section 1.17 of the Qualified Plan (the
“Retirement Board”) (and the Committee, where the Committee exercises powers
hereunder, or the CEO with respects to determinations of Cause as specified
herein) shall administer the Plan and have sole and absolute authority and
discretion to decide all matters relating to the administration of the Plan,
including, without limitation: determining the rights and status of Participants
or their beneficiaries under the Plan; interpreting the Plan; adopting
administrative rules, regulations, and guidelines for the Plan; making factual
determinations (including determinations as to the designation of
beneficiaries); and correcting any defect, supplying any omission or reconciling
any inconsistency or conflict in the Plan. In general, the Retirement Board will
utilize and follow the administrative rules and practices that are utilized
under the Qualified Plan. The Retirement Board’s determinations under the Plan
(and the Committee’s determinations under the Plan where the Committee exercises
powers hereunder) need not be uniform among all Participants, or classes or
categories of Participants, and may be applied to such Participants, or classes
or categories of Participants, as the Retirement Board (or the Committee, where
applicable), in its sole and absolute discretion, considers necessary,
appropriate or desirable. All determinations by the Retirement Board (and the
Committee, where applicable) shall be final, conclusive and binding on the
Company, the Participant and any and all interested parties.

 

4



--------------------------------------------------------------------------------

(b) The Retirement Board (and the Committee, where applicable) may delegate such
of its powers and authority under the Plan to the Company’s officers as it deems
necessary or appropriate. In the event of such delegation, all references to the
Retirement Board in this Plan (and the Committee, where applicable) shall be
deemed references to such officers as it relates to those aspects of the Plan
that have been delegated.

(c) Any action taken by the Retirement Board (and the Committee, where
applicable) with respect to the rights or benefits under the Plan of any
Participant shall be revocable by the Retirement Board (and the Committee, where
applicable) as to payments not yet made to such person, and acceptance of any
deferred compensation benefits under the Plan constitutes acceptance of and
agreement to the Retirement Board’s (or the Committee, where applicable) or the
Company’s making any appropriate adjustments in future payments to such person
(or to recover from such person) any excess payment or underpayment previously
made to him.

(d) The provisions of the Plan shall be administered, interpreted and construed
in a manner intended to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). It is intended that distribution events authorized under the Plan
qualify as permissible distribution events for purposes of Section 409A of the
Code, and the Plan shall be interpreted and construed accordingly in order to
comply with Section 409A. The Company reserves the right to accelerate, delay or
modify distributions to the extent permitted under Section 409A. Notwithstanding
any provision of the Plan to the contrary, in no event shall the Committee or
Retirement Board (or any member thereof), or the Company, its Subsidiaries or
affiliates (or the employees, officers or directors of the Company, its
Subsidiaries or affiliates) have any liability to any Participant (or any other
person) due to the failure of the Plan to satisfy the requirements of
Section 409A or any other applicable law.

1.4 Eligibility and Participation.

(a) Participation in the Plan is limited to officers and key management
employees of the Company and its Subsidiaries who are designated by the
Committee as eligible to participate in the Plan and who are within the category
of a select group of management and highly compensated employees as referred to
in Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). Until changed by the Committee, only
employees of the Company (and those Subsidiaries which are not specifically
excluded for participation in the Plan by the Committee or the terms of the
Plan) with a salary grade of 104 or above are eligible to participate hereunder.
The Plan is being implemented in connection with the ceasing of accruals under
prior non-qualified plans.

(b) A Participant shall cease to be a Participant upon receiving payment for the
full amount of benefits to which the Participant is entitled under the Plan.

(c) Notwithstanding the foregoing, the Committee may terminate a Participant’s
participation in the Plan at any time, in its sole and absolute discretion. A
termination of Participant’s employment with the Company and any Subsidiary, or
if the Participant no longer meets the basic eligibility standards (such as
salary grade) shall automatically, with no further act on the part of the
Committee, Company, Retirement Board, or any Subsidiary, terminate any right of
such Participant to continue to participate in, and accrue benefits under, this
Plan. When the Participant terminates or no longer meets the basic eligibility
standards, Final Average Compensation and Years of Service will be fixed at that
time. Appendix A, entitled Retirement Scenarios Under the SERP, contains
examples that illustrate these principles. Appendix A is explicitly made a part
of this Plan.

(d) In the event of a Change in Control, additional service credits will be
provided for the term of any payments under a Participant’s change of control
agreement, if any, with the Company.

 

5



--------------------------------------------------------------------------------

(e) A Subsidiary may affirmatively elect to not participate in this Plan. In
addition, as set forth in subsection (b) above, the participation of the
Subsidiary may also be prohibited or nullified by the Committee. Should a
Subsidiary participate in this Plan, Annual Compensation and Years of Service
shall be calculated : (i) in accordance with the definition of Subsidiary for
CNX Gas Corporation; and (ii) by excluding compensation earned and periods of
service with any other Subsidiary while the entity did not meet the definition
of Subsidiary hereunder. For example, if the Company acquires another entity,
the eligible employees of that entity will receive no service credits for the
time spent with the entity prior to the acquisition, nor will the employees’
compensation history be relevant.

Article II. – Supplemental Retirement Benefits

2.1 Amount of Benefit.

The amount of each Participant’s benefit as of age 65 (expressed as an annual
amount) will be 50% of Final Average Compensation, multiplied by the Service
Fraction, as calculated on the Participant’s date of Separation From Service.

2.2 Reduction.

The age 65 benefit determined under Section 2.1 will be reduced (offset) by the
Participant’s vested benefits (including benefits which have been paid or are
payable in the future, converted to an annual amount) under: (a) the age 65
Qualified Plan benefit; (b) the age 65 Retirement Restoration Plan of CONSOL
Energy Inc. benefit; and (c) any other plan or arrangement providing retirement
type benefits, including arrangements with prior employers, to the extent
service with such other employer or under such arrangement is credited under
this Plan.

2.3 Vesting.

No benefit will be vested until a Participant has five Years of Service, and the
Participant has satisfied the eligibility standards hereof during these five
Years of Service. Any benefits accrued prior to such vesting are subject to
forfeiture in the event the Participant ceases to be an employee or eligible to
participate in the Plan. Notwithstanding the foregoing, benefits will
immediately vest upon the death or Disability of the Participant, or upon a
Change in Control.

2.4 Cause.

(a) Notwithstanding anything in this Plan to the contrary, if a Participant’s
employment with the Company or any Subsidiary terminates on account of Cause
(which includes voluntary resignation in lieu of involuntary termination on
account of Cause or if Cause otherwise exists by reason of a violation of
Subsection (iv) of the definition of Cause), no benefits will be payable
hereunder. All benefits of any nature, whether vested or unvested, shall be
forfeited without payment by the Plan, the Company or any Subsidiary and the
Participant shall have no further rights under the Plan.

(b) In addition to the rights set forth in section 2.4(a), and in addition to
any other rights at law or in equity, if a Participant’s employment with the
Company or any Subsidiary terminates on account of Cause (which includes
voluntary resignation in lieu of involuntary termination on account of Cause or
if Cause otherwise exists by reason of a violation of Subsection (ii) or (iv) of
the definition of Cause), each Participant

 

6



--------------------------------------------------------------------------------

agrees to the following by agreeing to participate in this Program. Each
Participant agrees that within ten (10) days after the date the Company provides
such Participant of a notice that there has occurred a termination on account of
Cause (which includes voluntary resignation in lieu of involuntary termination
on account of Cause or if Cause otherwise exists by reason of a violation of
Subsection (ii) or (iv) of the definition of Cause), a Participant shall pay to
the Company in cash an amount equal to any and all distributions paid to or on
behalf of such Participant under this Plan within the six (6) months prior to
the date of earliest breach. Each Participant agrees that failure to make such
timely payment to the Company constitutes an independent and material breach of
the terms and conditions of this Plan, for which the Company may seek recovery
of the unpaid amount as liquidated damages, in addition to all other rights and
remedies the Company may have resulting from a determination that Cause exists.
The Participants agree that timely payment to the Company, as set forth in this
provision of the Plan, is reasonable and necessary because the compensatory
damages that will result from a Cause determination cannot readily be
ascertained. Further, the Participants agree that timely payment to the Company
as set forth in this provision of the Plan is not a penalty, and it does not
preclude the Company from seeking all other remedies that may be available to
the Company, including without limitation those set forth in this Section 2.4
and in any employment or other agreement between the Participant and the
Company.

(c) For purposes of this section 2.4, a forfeiture of benefits under subsection
(a) will occur and the rights under subsection (b) will also arise if Cause (but
only as defined in subsections (ii) or (iv) of the Cause definition) arises or
is discovered following a termination of employment, regardless of the reason
for such termination.

Article III. – Distributions

3.1 Distribution Dates.

(a) Benefits shall be paid in the form of a life annuity with a guaranteed term
of twenty years (which shall be the Actuarial Equivalent of a single life
annuity) commencing in the month immediately following the later to occur of:
(i) the end of the month following the month in which Participant turns age 50,
or (ii) the end of the month following the month in which Participant incurs a
Separation From Service. The benefit will be actuarially reduced, as necessary
(using assumptions specified in the Qualified Plan), from the Participant’s
Normal Retirement Date in the event benefits commence earlier than that date.
Benefits shall be paid in monthly installments, with each subsequent
distribution being made on each succeeding monthly anniversary of the initial
distribution.

(b) A Participant may designate a Beneficiary as provided under Article V
hereunder. The Beneficiary will be eligible to receive the balance of the
guaranteed twenty year payments that the Participant does not receive on account
of the death of the Participant. Said balance shall be paid in the same monthly
amount, and at the same time and manner as the Participant was receiving prior
to his or her death for the remainder of the twenty year term.

(c) Notwithstanding the foregoing or any Plan provision to the contrary,
distributions to Specified Employees upon Separation From Service shall not be
made before the date that is 6 months after the date of Separation From Service
(or, if earlier, the date of death of the Participant). Any benefits payable to
a Specified Employee prior to such date will be accumulated and paid with the
initial distribution. The initial distribution shall be paid in the month
following the month containing the 6-month anniversary of the date of Separation
from Service, and subsequent distributions shall be made on each succeeding
monthly anniversary of the initial distribution.

 

7



--------------------------------------------------------------------------------

3.2 Change in Control.

In the event a Participant’s Separates from Service after, or in connection
with, a Change in Control, on account of (i) an involuntary termination
associated with a Change in Control within the two year period after the Change
in Control, or (ii) a termination by the Company other than for Cause or due to
the Participant’s death or Disability that (A) occurs not more than three
(3) months prior to the date on which a Change in Control occurs, or (B) is
requested by a third party who initiates a Change in Control, the Participant
shall be entitled to the vested benefits provided in Article II. For purposes of
subsection (B) above, to be eligible to receive amounts described in Article II,
a Change in Control must be consummated within the twelve (12) month period
following the Participant’s Separation From Service, except in circumstances
pursuant to which the consummation of the Change in Control is delayed, through
no failure of the Company or the third person, by a governmental or regulatory
authority or agency with jurisdiction over the matter, or as a result of other
similar circumstances. In such a circumstance, the remainder of the twelve
(12) month period shall be tolled and shall recommence upon termination of the
delaying event.

Notwithstanding the provisions in Section 3.1, a Participant will receive a lump
sum payment of the Participant’s accrued and vested benefits calculated in
accordance with Article II. Such payment will be paid in a lump sum:
(i) contemporaneously with the Change in Control if the Participant Separates
from Service prior to the Change in Control date, or (ii) on the Participant’s
Separation From Service, if the separation takes place following the Change in
Control date. Notwithstanding the foregoing or any Plan provision to the
contrary, a distribution to a Specified Employee shall not be made before the
date that is 6 months after the date of Separation From Service (or, if earlier,
the date of death of the Participant). Any distribution payable to a Specified
Employee that is delayed shall be paid in the month following the month
containing the 6-month anniversary of the date of Separation from Service. Such
benefit will be calculated as if the Participant terminated on the Change in
Control date, and the benefit will be reduced, as necessary, based on the early
retirement reduction Schedule III from the Qualified Plan, calculated as if the
Participant had a minimum of 75 points.

3.3 Death or Disability.

In the event of a Participant’s death prior to commencement of benefits in
accordance with Section 3.1 or 3.2, the Participant’s vested benefits calculated
under Article II will be paid to the Participant’s Beneficiary for the
guaranteed twenty year term (which shall be the Actuarial Equivalent of a single
life annuity), commencing within 60 days following the Participant’s death
(regardless of whether the Participant obtained age 50 or the Participant’s
Normal Retirement Date). The benefit will be determined as if the Participant
had separated from service immediately prior to his death, meaning that, for
example, the Age 65 benefits under the Qualified Plan and the Restoration Plan
will be offset, even though there might be no death benefits under one or both
of those plans.

In the event of a Participant Separates from Service on account of Disability
prior to commencement of benefits in accordance with Section 3.1 or 3.2, the
value of the Participant’s benefits calculated under Article II will be paid to
the Participant in the life annuity form with the guaranteed twenty year term
(which shall be the Actuarial Equivalent of a single life annuity), commencing
within 60 days following the Participant Separation from Service, except as
otherwise provided under Section 3.1(c).

 

8



--------------------------------------------------------------------------------

Article IV. – Funding By Company

4.1 Unsecured Obligation of Company.

(a) Any benefit payable pursuant to this Plan shall be paid from the general
assets of the Company or a Subsidiary. Nothing contained in this Plan and no
action taken pursuant to the provisions of this Plan shall create a trust of any
kind or a fiduciary relationship between any Participant (or any other
interested person) and the Company, a Subsidiary or the Committee, or require
the Company or a Subsidiary to maintain or set aside any specific funds for the
purpose of paying any benefit hereunder. To the extent that a Participant or any
other person acquires a right to receive payments from the Company or a
Subsidiary under this Plan, such right shall be no greater than the right of any
unsecured general creditor of the Company or a Subsidiary.

(b) If the Company or a Subsidiary maintains a separate fund or makes specific
investments, including the purchase of insurance insuring the life of the a
Participant, to assure its ability to pay any benefits due under this Plan,
neither the Participant nor the Participant’s Beneficiary shall have any legal
or equitable ownership interest in, or lien on, such fund, policy, investment or
any other asset of the Company or a Subsidiary. The Company and each Subsidiary
in its sole discretion, may determine the exact nature and method of informal
funding (if any) of the obligations under this Plan. If the Company or a
Subsidiary elects to maintain a separate fund or makes specific investments to
fund its obligations under this Plan, the Company and each Subsidiary reserves
the right, in its sole discretion, to terminate such method of funding at any
time, in whole or in part.

Article V. – Beneficiaries

5.1 Beneficiary Designations.

A designation of a Beneficiary hereunder may be made only by a written
instrument (in form acceptable to the Retirement Board) signed by the
Participant and filed with the Retirement Board prior to the Participant’s
death. In the absence of such a designation and at any other time when there is
no existing Beneficiary designated hereunder, the unpaid value of the
Participant’s benefits to which a Beneficiary was entitled shall be distributed
to the Participant’s estate. A Beneficiary who dies or which ceases to exist
shall not be entitled to any part of any payment thereafter to be made to the
Participant’s Beneficiary unless the Participant’s designation specifically
provides to the contrary. If two or more persons designated as a Participant’s
Beneficiary are in existence, the amount of any payment to the Beneficiary under
this Plan shall be divided equally among such persons, unless the Participant’s
designation specifically provides to the contrary. Designation of a Beneficiary
is subject to further restrictions imposed by the Retirement Board for
administrative convenience.

5.2 Change in Beneficiary.

A Participant may, at any time and from time to time, change a Beneficiary
designation hereunder without the consent of any existing Beneficiary or any
other person. Any change in Beneficiary shall be made only by an instrument (in
form acceptable to the Retirement Board) signed by the Participant, and any
change shall be effective only if signed by the Participant and received by the
Retirement Board prior to the death of the Participant.

 

9



--------------------------------------------------------------------------------

Article VI. – Claims Procedures

6.1 Claims for Benefits.

The Retirement Board shall determine the rights of any Participant to any
benefits hereunder. Any Participant who believes that he has not received the
benefits to which he is entitled under the Plan may file a claim in writing with
the Retirement Board. The Retirement Board shall, no later than 90 days after
the receipt of a claim (plus an additional period of 90 days if required for
processing, provided that notice of the extension of time is given to the
claimant within the first 90-day period), either allow or deny the claim in
writing. If a claimant does not receive written notice of the Retirement Board’s
decision on his or her claim within the above-mentioned period, the claim shall
be deemed to have been denied in full.

A denial of a claim by the Retirement Board, wholly or partially, shall be
written in a manner calculated to be understood by the claimant and shall
include:

(a) the specific reasons for the denial;

(b) specific reference to pertinent Plan provisions on which the denial is
based;

(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) an explanation of the claim review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA.

6.2 Appeal Provisions.

A claimant whose claim is denied (or his duly authorized representative) may
within 60 days after receipt of denial of a claim file with the Retirement Board
a written request for a review of such claim. If the claimant does not file a
request for review of his claim within such 60-day period, the claimant shall be
deemed to have acquiesced in the original decision of the Retirement Board on
his claim, the decision shall become final and the claimant will not be entitled
to bring a civil action under Section 502(a) of ERISA. If such an appeal is so
filed within such 60-day period, the Company (or its delegate) shall conduct a
full and fair review of such claim. During such review, the claimant (or the
claimant’s authorized representative) shall be given the opportunity to review
all documents that are pertinent to his claim and to submit issues and comments
in writing.

The Company shall mail or deliver to the claimant a written decision on the
matter based on the facts and the pertinent provisions of the Plan within 60
days after the receipt of the request for review (unless special circumstances
require an extension of up to 60 additional days, in which case written notice
of such extension shall be given to the claimant prior to the commencement of
such extension). Such decision shall be written in a manner calculated to be
understood by the claimant, shall state the specific reasons for the decision
and the specific Plan provisions on which the decision was based and shall, to
the extent permitted by law, be final and binding on all interested persons. If
the decision on review is not furnished to the claimant within the
above-mentioned time period, the claim shall be deemed to have been denied on
review.

 

10



--------------------------------------------------------------------------------

6.3 Further Proceedings

If a Participant’s claim for benefits is denied in whole or in part, such
Participant may file suit only in a state or federal court located in Allegheny
County, Pennsylvania. Notwithstanding, before such Participant may file suit in
a state or federal court, Participant must exhaust the Plan’s administrative
claims procedures. If any such judicial or administrative proceeding is
undertaken, the evidence presented will be strictly limited to the evidence
timely presented to the Plan Administrator and the Company. In addition, any
such judicial or administrative proceeding must be filed within 6 months after
the Company’s final decision under section 6.2.

Article VII. – Miscellaneous

7.1 Withholding.

The Company and each Subsidiary shall have the right to withhold from any
benefits payable under the Plan or other wages payable to a Participant an
amount sufficient to satisfy all federal, state and local tax withholding
requirements, if any, arising from or in connection with the Participant’s
receipt or vesting of benefits under the Plan.

7.2 No Guarantee of Employment.

Nothing in this Plan shall be construed as guaranteeing future employment to any
Participant. Without limiting the generality of the preceding sentence, except
as otherwise set forth in a written agreement, a Participant continues to be an
employee of the Company or a Subsidiary, as applicable, solely at the will of
the Company or such Subsidiary, as applicable, subject to discharge at any time,
with or without cause. The benefits provided for herein for a Participant shall
not be deemed to modify, affect or limit any salary or salary increases,
bonuses, profit sharing or any other type of compensation of a Participant in
any manner whatsoever. Nothing contained in this Plan shall affect the right of
a Participant to participate in or be covered by or under any qualified or
nonqualified pension, profit sharing, group, bonus or other supplemental
compensation, retirement or fringe benefit Plan constituting any part of the
Company’s or applicable Subsidiary’s compensation structure whether now or
hereinafter existing.

7.3 Payment to Guardian.

If a benefit payable hereunder is payable to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of his
property, the Retirement Board may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Retirement Board may require such proof of
incompetence, minority, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Plan, the Company and each Subsidiary from all liability with
respect to such benefit.

7.4 Assignment.

No right or interest under this Plan of any Participant or Beneficiary shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
Beneficiary.

7.5 Severability.

If any provision of this Plan or the application thereof to any circumstance(s)
or person(s) is held to be invalid by a court of competent jurisdiction, the
remainder of the Plan and the application of such provision to other
circumstances or persons shall not be affected thereby.

 

11



--------------------------------------------------------------------------------

7.6 Amendment and Termination.

(a) The Company may at any time (without the consent of any Participant) modify,
amend or terminate any or all of the provisions of this Plan; provided, however,
that no modification, amendment or termination of this Plan shall adversely
affect the rights of a Participant under the Plan without the consent of such
Participant. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Company may at any time (in its sole discretion and without the
consent of any Participant) modify, amend or terminate any or all of the
provisions of this Plan or take any other action, to the extent necessary or
advisable to conform the provisions of the Plan with Section 409A of the Code,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of this Plan or other action shall
adversely affect the rights of a Participant under the Plan. Termination of this
Plan shall not be a distribution event under the Plan unless otherwise permitted
under Section 409A.

(b) Without limiting the generality of subsection (a), the Vice President -
Human Resources of the Company, subject to the consent of the President of the
Company, may amend, modify or restate the Plan to: (i) effectuate compliance
with legal requirements or changes in applicable laws or regulations (including
409A as set forth above in subsection (a)); and (ii) effectuate other changes
which the Vice President - Human Resources believes to be desirable, including,
but not limited to, amendments to facilitate the proper and efficient management
and administration of the Plan; provided, that except for amendments to the Plan
to effectuate compliance with legal requirements or changes in applicable laws
or regulations, no amendments shall be made by the Vice President - Human
Resources pursuant to this authority which would materially increase or decrease
benefits, or which would materially increase the costs of such Plans, including
the cost of maintenance or administration.

7.7 Exculpation and Indemnification

The Company shall indemnify and hold harmless the members of the Committee and
the Retirement Board from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act, or omission to act, in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the gross negligence, willful misconduct, and/or criminal acts
of such persons.

7.8 Leave of Absence.

The Company may, in its sole discretion, permit a Participant to take a leave of
absence for a period not to exceed 12 months. Any such leave of absence must be
approved by the Company. During this time, the Participant will still be
considered to be in the employ of the Company for purposes of this Plan.

7.9 Gender and Number.

For purposes of interpreting the provisions of this Plan, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, and the singular shall include the plural unless
otherwise clearly required by the context.

7.10 Governing Law.

Except as otherwise preempted by the laws of the United States, this Plan shall
be governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without giving effect to its conflict of law provisions.

 

12



--------------------------------------------------------------------------------

Article VIII – SUMMARY INFORMATION

Name of Plan: The name of the plan under which benefits are provided is the
CONSOL Energy Inc. Supplemental Retirement Plan

Plan Sponsor: The Sponsor of the Plan is:

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Telephone: 724-485-4000

Plan Administrator: The Plan Administrator of the Plan is:

Retirement Board

CONSOL Energy Inc.

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Telephone: 724-485-4000

Employer Identification Number and Plan Number: The Employer Identification
Number (EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
51-0337383.

Type of Plan: Nonqualified deferred compensation plan (top hat).

Type of Administration: The Plan is self-administered.

Funding: Benefits payable under the Plan are provided from the general assets of
the Company.

Agent for Service of Legal Process: For disputes arising under the Plan, service
of legal process may be made upon the General Counsel of Plan Sponsor.

Plan Year: The Plan’s fiscal records are kept on a calendar year basis (January
1 to December 31).

 

13



--------------------------------------------------------------------------------

APPENDIX A

Retirement Scenarios Under the SERP

 

EMPLOYMENT

HISTORY

  Example 1     Example 2     Example 3     Example 4     Example 5  

Years (Status)

  15          (103 )    5            (103 )    12                (103 )   
5                  (103 )    5           (103 ) 

Years (Status)

  5            (104 )    5            (104 )    2                  (104 )   
5                  (104 )    14         (104 ) 

Years (Status)

    10          (103 )    3                  (103 )    5      (separation )   
1           (103 ) 

Years (Status)

      3                  (104 )    10                (104 )   

Separation from Service

         

SERP CALCULATED AS FOLLOWS:

         

Service Fraction:

  20/20      10/20      20/20      20/20      19/20   

Final Average Pay as of:

  Separation
from Service   
     Frozen as of
Final month
as a (104)   
  
     Separation from
Service   
     Final Separation
from Service   
     Frozen as of
Final month
as a (104)   
  
  

 

14